• 2009 Financial Outlook – February 26, 2009 • Forward-Looking Statements • Company Facts • 2009 Financial Outlook • 2009 Outlook – 2009 adjusted earnings per share of $1.75 to – 2009 reported earnings per share of $1.45 to • Adjusted earnings per share include the cash flow impact of the 2009 processing spread economic hedges • EPS Reconciliation • 2009 Consolidated Adjusted EBITDA • 2009 Adjusted Segment EBITDA • Relative Segment EBITDA Contribution • 2009 Net Capital Expenditure Guidance • General Assumptions – Approximately 124 million weighted average diluted shares outstanding – Effective income tax rate of 30.5% – Trunkline LNG Infrastructure Enhancement Project online 3Q2009 – Interest expense, net of capitalized interest, approximately $210 to $215 million • Gathering & Processing Assumptions – Positive processing spread environment allows conversion of equity volumes into mostly natural gas liquids – Equity volumes • Natural Gas Liquids equivalent of 40,000 to 45,000 MMBtu/d • Natural Gas of 2,500 to 7,500 MMBtu/d – Current hedge positions • 20,000 MMBtu/d of NGL equivalent at $16.40 • 10,000 MMBtu/d of processing spread at – Unhedged volumes – price assumptions • NGL equivalents sold at $7.75 per MMBtu • Natural gas sold at $5.94 per MMBtu – Normalized fuel, flared and unaccounted for levels • Reg. G Reconciliation • Reg. G Reconciliation – cont.
